Melcen C. J.
delivered the opinion of the Court*
The decision of this cause depends upon the construction of the deed of James Lloyd, under whom the plaintiff claims. If, by such construction, lot No. 4, contains the locus in quo, the verdict must be set aside; if not, then judgment must be entered on the verdict in favor of the defendants. It is a well settled principle, that whatever is included within the bounds of a lot as it was actually located upon the face of the earth, is to be considered as a part of such lot; and, to use the language of the court in the case of Pike v. Dyke 2. Greenl. 213, “ Where lots have been granted, designated by number according to a plan referred to, which has resulted from an actual survey, the lines and corners made and fixed by that survey, have been uniformly respected in this State, as determining the extent and bounds of the respective lots.” It is admitted that by the ¿dan of *26Ingalls, referred to in Mr. Lloyd’s deed, the locus in quo is no part of lot No. 4, but belongs to lot No. 1, — and the case finds that by the original survey and location, it was no part of lot No. 4. In other words, the actual survey and location, and the plan agree. It is true that by the case it appears that Perley’s plan and that of Ingalls do not agree; but this recent survey and ascertained variance, cannot affect the question. It arises probably by considering the pond as having been actually surveyed, and correctly laid down on the plan; and then measuring northwardly from the margin of the pond, as laid down, to ascertain the north line of lot No. 4. But this process is fallacious and must be rejected; because Ingalls testified on the trial that the pond was laid down on the plan by conjecture. It is otherwise as to the lines; for it is admitted “that the lines and courses of the lots laid down on said plan were actually surveyed, except a part of the check lines,” (and the line in dispute is not one of those) “ and marked and certified to have been surveyed, on the original plan.” It was admitted in the argument that this plan bad been made' for' the use of Mr. Lloyd, and that when he caused it to be made he was the owner of the whole tract surveyed, of which the lots in question are a part. To this plan, with the above named certificate upon it, he refers in his deed; and by this description and reference, he and his grantee must be bound. For these reasons we are all of opinion that the instructions of the Judge were correct; and therefore there must be Judgment on the verdict.